

AMENDMENT NO. 7 TO CREDIT AGREEMENT
This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 10, 2018 by and among FLUENT, INC. (f/k/a COGINT, INC.), a Delaware
corporation, as parent (the “Parent”), FLUENT, LLC, a Delaware limited liability
company (“Borrower”), the other borrower parties party hereto (together with the
Parent and the Borrower, the “Borrower Parties”), WHITEHORSE FINANCE, INC., as
Administrative Agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), and the lenders party hereto (collectively,
the “Lenders”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement (as
defined below).
RECITALS
A.    The Borrower, the Parent, Administrative Agent and the Lenders, together
with the persons party thereto from time to time as Guarantors, are party to
that certain Credit Agreement, dated as of December 8, 2015, as amended by that
certain Limited Consent and Amendment No. 1 to Credit Agreement, dated June 8,
2016, that certain Limited Consent and Amendment No. 2 to Credit Agreement,
dated September 30, 2016, that certain Amendment No. 3 dated January 19, 2017,
that certain Amendment No. 4 dated August 7, 2017, that certain Amendment No. 5
dated November 3, 2017 and that certain Limited Consent and Amendment No. 6 to
Credit Agreement dated March 26, 2018 (the “Credit Agreement”).
B.    The Borrower Parties have requested that the Majority Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement.
C.    The Administrative Agent and those Lenders constituting Majority Lenders
have agreed to so amend the Credit Agreement on the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.        Amendment to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth below, and in reliance on the
representations, warranties, covenants and other agreements of the Borrower
Parties contained herein:
(a)    Section 2.6(b) of the Credit Agreement is hereby amended by replacing the
last sentence thereof, in its entirety, with the following sentence:







--------------------------------------------------------------------------------




“Any prepayments of the Term Loan, pursuant to Section 2.6(c) or otherwise,
unless otherwise specifically provided for with respect to such prepayments,
shall be applied to reduce all remaining Scheduled Amortization Payments on a
pro rata basis; provided, however, that prepayments pursuant to Section
2.6(c)(v) shall be applied to reduce the principal balance of the Term Loan
owing on the Maturity Date.”
(b)    Section 2.6(c)(v) of the Credit Agreement is hereby amended by the
addition of the following sentence to the end thereof:
“Payments of Excess Cash Flow pursuant to this Section 2.6(c)(v) shall not
reduce the amount of any Scheduled Amortization Payment required to be made
pursuant to Section 2.6(b).”
SECTION 2.        Representations and Warranties of the Borrower Parties. The
Borrower Parties represent and warrant that:
(a)    The Borrower Parties have the power and have taken all necessary action,
corporate or otherwise, to authorize them to execute, deliver, and perform their
respective obligations under this Amendment in accordance with the terms hereof
and to consummate the transactions contemplated hereby.
(b)    This Amendment has been duly executed and delivered by the Borrower
Parties, and is a legal, valid and binding obligation of the Borrower Parties,
enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditor’s rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).
(c)    All of the representations and warranties of the Borrower Parties under
this Amendment and the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
herein or therein, as applicable) as of the date hereof, except for such
representations and warranties made as of a specific date, which shall be true
and correct as of such date, and there shall exist no Default or Event of
Default, in each case after giving effect to this Amendment.
(d)    The execution, delivery, and performance of this Amendment in accordance
with its terms and the consummation of the transactions contemplated hereby do
not and will not (i) violate any Applicable Law in any material respect, (ii)
conflict with, result in a breach of or constitute a default under the
certificate of incorporation or formation, by-laws, partnership agreement,
operating agreement or other governing documents of any Borrower Party or under
any Material Contract, or (iii) result in or require the creation or imposition
of any


2



--------------------------------------------------------------------------------




Lien upon or with any assets or property of any Borrower Party except Permitted
Liens. Additionally, each Borrower Party and each Subsidiary of a Borrower Party
is otherwise in compliance, in all material respects, with all Applicable Laws
and with all of the provisions of its certificate of incorporation or formation,
by-laws, partnership agreement, operating agreement or other governing
documents.
SECTION 3.        Effectiveness. This Amendment shall be effective at the time
that each of the conditions precedent set forth in this Section 3 shall have
been met:
(a)    Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment signed by the Borrower Parties and the Lenders
constituting the Majority Lenders.
(b)    Payment of Legal Fees and Expenses. The Borrower Parties shall have paid
all outstanding reasonable fees and expenses of the Administrative Agent and its
professional advisors (including, without limitation, Latham & Watkins LLP).
(c)    Representations and Warranties. The representations and warranties
contained herein shall be true, correct and complete.
(d)    No Default or Event of Default. No Default or Event of Default shall
exist or would result after giving effect to this Amendment.
SECTION 4.        Reference To And Effect Upon The Loan Documents.
(a)    Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents, and all rights of the members of the Lender Group and all of the
Obligations, shall remain in full force and effect. Each of the Borrower Parties
hereby confirms that the Credit Agreement and the other Loan Documents are in
full force and effect and that, as of the date hereof, no Borrower Party has any
right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Credit Agreement or any
other Loan Document.
(b)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Credit Agreement, this Amendment or any other Loan Document or (ii)
amend, modify or operate as a waiver of any provision of the Credit Agreement or
any other Loan Documents or any right, power or remedy of any member of the
Lender Group.


3



--------------------------------------------------------------------------------




(c)    From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as amended hereby, and (ii) the term “Loan
Documents” in the Credit Agreement and the other Loan Documents shall include,
without limitation, this Amendment and any agreements, instruments and other
documents executed and/or delivered in connection herewith.
(d)    Neither the Administrative Agent nor any other Lender has waived, is by
this Amendment waiving or has any intention of waiving (regardless of any delay
in exercising such rights and remedies) any Default or Event of Default which
may be continuing on the date hereof or any Default or Event of Default which
may occur after the date hereof, and neither the Administrative Agent nor any
Lender has agreed to forbear with respect to any of its rights or remedies
concerning any Defaults or Events of Default, which may have occurred or are
continuing as of the date hereof, or which may occur after the date hereof.
(e)    This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.
SECTION 5.        General Release; Indemnity; Covenant Not To Sue.
(a)    In consideration of, among other things, the execution and delivery of
this Amendment by the Administrative Agent and Lenders signatory hereto, the
Borrower Parties, on behalf of themselves and their respective agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
waive, release and discharge, to the fullest extent permitted by law, each
Releasee (as hereinafter defined) from any and all claims (including, without
limitation, crossclaims, counterclaims, rights of set-off and recoupment),
actions, causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, variances, trespasses, judgments,
executions, costs, expenses or claims whatsoever (collectively, the “Claims”)
that such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all members of the Lender Group, any
of the foregoing parties in any other capacity and each of their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“Releasees”), in each case based in whole or in part on facts, whether or not
now known, existing on or before the date hereof, in each case that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith, (ii) any aspect of the


4



--------------------------------------------------------------------------------




dealings or relationships between or among the Borrower and the other Borrower
Parties, on the one hand, and any or all members of the Lender Group, on the
other hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof, or (iii) any aspect of the dealings
or relationships between or among any or all of the equity holders of the
Borrower Parties, on the one hand, and the members of the Lender Group, on the
other hand, but only to the extent such dealings or relationships relate to any
or all of the documents, transactions, actions or omissions referenced in clause
(i) hereof. The receipt by the Borrower or any other Borrower Party of any Loans
or other advances made by any member of the Lender Group after the date hereof
shall constitute a ratification, adoption and confirmation by such party of the
foregoing general release of all Claims against the Releasees which are based in
whole or in part on facts, whether or not now known or unknown, existing on or
prior to the date of receipt by the Borrower or any other Borrower Party of any
such Loans or other advances.
(b)    The Borrower hereby agrees that it shall be obligated to indemnify and
hold the Releasees harmless with respect to any and all liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by the Releasees, or any
of them, whether direct, indirect or consequential, arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of the Credit Agreement, the other Loan
Documents, this Amendment or any other document executed and/or delivered in
connection herewith or therewith; provided, that the Borrower shall have no
obligation to indemnify or hold harmless any Releasee hereunder with respect to
liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as determined by a court of competent jurisdiction
by a final and nonappealable judgment. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.
(c)    In entering into this Amendment, the Borrower Parties have consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees made
on or before the date hereof and hereby agree and acknowledge that the validity
and effectiveness of the releases set forth above do not depend in any way on
any such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.
(d)    The Borrower Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged pursuant to Section 5(a)
hereof. If any Releasor violates the foregoing covenant, the Borrower agrees to
pay, in addition to such other damages as any Releasee may


5



--------------------------------------------------------------------------------




sustain as a result of such violation, all attorneys’ fees and out-of-pocket
expenses incurred by any Releasee as a result of such violation.
(e)    The provisions of this Section 5 shall survive the termination of this
Amendment, the Credit Agreement, the other Loan Documents and payment in full of
the Obligations.
SECTION 6.        Construction. This Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Amendment or any such other agreements and documents nor any alleged
ambiguity therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Amendment or such other
agreements and documents, or based on any other rule of strict construction.
Each of the parties hereto represents and declares that such party has carefully
read this Amendment and all other agreements and documents executed in
connection herewith, and that such party knows the contents thereof and signs
the same freely and voluntarily. The parties hereto acknowledge that they have
been represented by legal counsel of their own choosing in negotiations for and
preparation of this Amendment and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect. If any matter is left to the decision, right, requirement,
request, determination, judgment, opinion, approval, consent, waiver,
satisfaction, acceptance, agreement, option or discretion of any member of the
Lender Group or its employees, counsel or agents in the Credit Agreement or any
other Loan Documents, unless otherwise expressly set forth in the Credit
Agreement or such Loan Document, such action shall be deemed to be exercisable
by such member of the Lender Group or such other Person in its sole and absolute
discretion and according to standards established in its sole and absolute
discretion. Without limiting the generality of the foregoing, “option” and
“discretion” shall be implied by the use of the words “if” and “may.”
SECTION 7.        Costs And Expenses. As provided in Section 10.2 of the Credit
Agreement, the Borrower Parties agree to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket costs and expenses, including the
reasonable fees and disbursements of counsel, incurred by the Administrative
Agent in connection with this Amendment.
SECTION 8.        Governing Law. All matters arising out of, in connection with
or relating to this Amendment, including, without limitation, its validity,
interpretation, construction, performance and enforcement (including, without
limitation, any claims sounding in contract or tort law arising out of the
subject matter hereof and any determinations with


6



--------------------------------------------------------------------------------




respect to post-judgment interest), shall be construed in accordance with and
governed by the laws of the State of New York.
SECTION 9.        Consent to Jurisdiction. FOR PURPOSES OF ANY LEGAL ACTION OR
PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO THIS
AMENDMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE BORROWER,
OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL BE EXCLUSIVE; PROVIDED THAT THE LENDER GROUP, OR ANY OF THEM, RETAINS THE
RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED, WHETHER OR NOT
SUCH AGENT GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY OF SUCH SERVICE TO
ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR
THREE (3) BUSINESS DAYS AFTER MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED
TO SUCH AUTHORIZED AGENT. EACH BORROWER PARTY FURTHER IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL TO SUCH BORROWER PARTY AT THE ADDRESS
SET FORTH IN THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE THREE (3)
BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON, SUCH AGENT
OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH BORROWER PARTY TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH BORROWER PARTY SHALL
SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH
BORROWER PARTY WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE
OF NEW YORK ON BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AMENDMENT AND
ALL OTHER LOAN DOCUMENTS. IN


7



--------------------------------------------------------------------------------




THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE
MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY
LAW.
SECTION 10.    Consent to Venue. EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY
SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT BROUGHT
IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK,
AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
SECTION 11.        Waiver of Jury Trial. EACH BORROWER PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
BORROWER PARTY, ANY MEMBER OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY
OR INDIRECTLY OUT OF THIS AMENDMENT AND THE RELATIONS AMONG THE PARTIES LISTED
IN THIS AMENDMENT.
SECTION 12.     Headings. Headings used in this Amendment are for convenience
only and shall not affect the interpretation of any provision hereof.
SECTION 13.     Loan Document. This Amendment shall constitute a Loan Document.
For the avoidance of doubt, any breach of the covenants contained in this
Amendment shall be an Event of Default under the Credit Agreement.
SECTION 14.     Reaffirmation. Each Borrower Party, as debtor, grantor,
mortgagor, pledgor, guarantor, assignor, or in other similar capacities in which
such Borrower Party grants liens or security interests in its properties or
otherwise acts as accommodation party, guarantor or indemnitor, as the case may
be, in any case under the Loan Documents, hereby (i) acknowledges, ratifies and
confirms that all Obligations constitute valid and existing “Obligations” under
the Credit Agreement (as amended by this Amendment), and (ii) ratifies and
confirms that (x) any and all Loan Documents to which it is a party and (y) all
of its respective payment and performance obligations, contingent or otherwise,
and all of its guarantees, pledges, grants of security interests and other
similar rights or obligations, as applicable, under each of the Loan Documents
to which it is party, remain in full force and effect notwithstanding the
effectiveness of this Amendment to secure all of the Obligations arising


8



--------------------------------------------------------------------------------




under or pursuant to and as defined in the Credit Agreement (as amended by this
Amendment). Without limiting the generality of the foregoing, each Credit Party
further agrees (A) that any reference to “Obligations” contained in any Loan
Documents shall include, without limitation, the “Obligations” as such term is
defined in the Credit Agreement (as amended by this Amendment) and (B) that the
related guarantees and grants of security contained in such Loan Documents shall
include and extend to such Obligations.
SECTION 15.    Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
SECTION 16.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same agreement.
In proving this Amendment or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures hereto delivered by Electronic Transmission shall be deemed an
original signature hereto.
SECTION 17.    Assignments; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the Borrower, the other Borrower
Parties, each member of the Lender Group and their respective successors and
assigns; provided, that the Borrower shall be entitled to delegate any of its
duties hereunder or assign any of its rights or remedies set forth in this
Amendment without the prior written consent of Administrative Agent in its sole
discretion. No Person other than the Borrower, the other Borrower Parties and
the Lender Group and, in the case of Section 5 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 5 hereof) are hereby expressly disclaimed.
[Signature Pages to Follow]






9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER PARTIES:
FLUENT, LLC,
as the Borrower


By:   /s/ Ryan Schulke                     
Name: Ryan Schulke
Title:   Chief Executive Officer
 
 
 
 
 
FLUENT, INC.,
as the Parent


By:   /s/ Ryan Schulke                     
Name:  Ryan Schulke
Title:   Chief Executive Officer



[Signatures Continued on Next Page]




[Signature Page to Amendment No. 7]

--------------------------------------------------------------------------------







 
AMERICAN PRIZE CENTER LLC
DELIVER TECHNOLOGY LLC
FIND DREAM JOBS, LLC
FLUENT MEDIA LABS, LLC
REWARD ZONE USA LLC
REWARDSFLOW LLC
SAMPLES & SAVINGS, LLC
SEARCH WORKS MEDIA, LLC
SEA OF SAVINGS LLC
EASE WINS, LLC
MAIN SOURCE MEDIA, LLC
BIG PUSH MEDIA, LLC
HVGUS, LLC
INBOX PAL, LLC
FIND DREAM SCHOOLS, LLC
Q INTERACTIVE, LLC
CLICKGEN, LLC
NETCREATIONS, LLC
BXY VENTURES, LLC,
each as a Subsidiary Guarantor


By: /s/ Ryan Schulke                     
Name: Ryan Schulke
Title: Chief Executive Officer
 
 



[Signatures Continued on Next Page]






[Signature Page to Amendment No. 7]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.
 
ADMINISTRATIVE AGENT:
 
 
 
WHITEHORSE FINANCE, INC.,
as Administrative Agent


By:  /s/ Edward Giordano              
Name:  Edward Giordano
Title:   Duly Authorized Signatory
 
 
 
 
 
WHITEHORSE FINANCE CREDIT I, LLC,
as a Lender


By:  /s/ Edward Giordano              
Name:  Edward Giordano
Title:   Duly Authorized Signatory


 
 
 
 
 
H.I.G. WHITEHORSE SMA ABF, L.P.,
as a Lender


By:  /s/ Richard Siegel              
Name:  Richard Siegel
Title:    Duly Authorized Signatory


 
 
 
 
 
WHITEHORSE ONSHORE CREDIT OPPORTUNITIES I, LLC,
as a Lender


By:  /s/ Richard Siegel              
Name:  Richard Siegel
Title:    Duly Authorized Signatory


 
 



[Signatures Continued on Next Page]


[Signature Page to Amendment No. 7]

--------------------------------------------------------------------------------







 
H.I.G. WHITEHORSE TRINITY CREDIT, LLC,
as a Lender


By:  /s/ Richard Siegel              
Name:  Richard Siegel
Title:    Duly Authorized Signatory


 
 
 
 
 
SWISS CAPITAL HYS PRIVATE DEBT FUND L.P.,
as a Lender


By:  /s/ Richard Siegel              
Name:  Richard Siegel
Title:    Duly Authorized Signatory





[Signature Page to Amendment No. 7]